AMENDMENT NO. 1 TO PURCHASE AND ASSUMPTION AGREEMENT

THIS AMENDMENT NO. 1 TO PURCHASE AND ASSUMPTION AGREEMENT, dated as of June 21,
2012 (this “Amendment”), is by and between First Niagara Bank, National
Association, a national banking association with its principal office in
Buffalo, New York (“Seller”), and Five Star Bank, a New York State charted bank
with its principal office in Warsaw, New York (“Purchaser”).

RECITALS

WHEREAS, Seller and Purchaser entered into the Purchase and Assumption Agreement
dated as of January 19, 2012 (the “Purchase Agreement”);

WHEREAS, Seller and Purchaser desire to amend the Purchase Agreement on the
terms set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations set forth herein, the parties, intending to be legally bound, agree
as follows:

1. Defined Terms. Except as otherwise expressly provided in this Amendment,
terms used in this Amendment as defined terms have the respective meanings
assigned to them in the Purchase Agreement.

2. Removal of SBA Loans. Purchased Loans shall not include SBA Loans, and any
SBA Loans shall be included in the Excluded Assets. The term “SBA Loan” means a
Loan that is secured by a United States Small Business Administration guaranty,
whether in whole or in part.

3. Additional Excluded Deposits. Notwithstanding anything to the contrary in the
Purchase Agreement, Excluded Deposits shall include deposits that, as of the
date that is three (3) Business Days prior to the Closing Date, are subject to a
legal hold or levy, including those holds or levies placed on such deposits as a
result of an attachment, garnishment, in-arrears child support order and other
legal actions, and such deposits shall not be Assumed Deposits.

4. Retained In-Process Mortgage Loans.

(a) Purchased Assets shall include In-Process Loans (as defined below) and
Excluded Assets shall include Retained In-Process Loans (as defined below). The
term “In-Process Loans” shall mean all applications (and related documentation)
for Loans from Seller that would otherwise constitute Purchased Loans if,
pursuant to such applications, credit were extended, or the commitment to extend
credit became legally binding, prior to the Closing Date, other than the
Retained In-Process Loans. The term “Retained In-Process Loans” shall mean all
applications (and related documentation) for Mortgage Loans, including the
potential Mortgage Loan associated therewith, that have been submitted to Seller
as of the Closing Date and for which the associated Mortgage Loan has not closed
or has not been funded prior to the Closing Date. The term “Mortgage Loans”
shall mean a Loan secured by a first or second mortgage, any home equity loan or
any home equity line of credit.

5. Split Customer Relationships. The restrictions on Seller and its Affiliates
in Section 7.9(d) of the Purchase Agreement shall not apply to Split Customers.
The term “Split Customer” shall mean a customer with at least one account that
will be transferred to Purchaser and at least one account that will remain with
Seller.

6. Environmental Objections and Remediation.

(a) Purchaser and Seller, together with their respective consultants and
counsel, shall cooperate in good faith to jointly develop a commercially
reasonable and cost-effective plan to remediate, manage and/or otherwise address
environmental conditions identified by Purchaser’s consultant pursuant to Phase
II environmental site assessments (“Phase II ESAs”) to be conducted after the
Closing at the Batavia, New York and Medina, New York real property at which
Banking Centers are located (a “Remediation Plan”); provided, however, that the
Remediation Plan shall provide that Purchaser shall direct and control, in
consultation with Seller, any and all such remediation and/or management
activities. Each of Purchaser and Seller shall be solely responsible for its own
costs and the costs of its consultants and counsel in connection with the
activities undertaken pursuant to this Section 6, provided that Qualifying
Remediation Costs shall be allocated between Purchaser and Seller as provided
below. A cost will constitute a “Qualifying Remediation Cost” only if the cost
(i) is reasonably incurred in accordance with the Remediation Plan and is
required to remedy environmental conditions identified by the Phase II ESAs
which constitute actual and current liabilities regarding, or non-compliance
with, Environmental Laws or (ii) has been required by a Government Entity, in
writing, in response to a disclosure required pursuant to Environmental Laws, .
For the avoidance of doubt, (i) non-compliance with Environmental Laws will only
include the presence of contaminants at levels above the applicable New York
State Department of Environmental Conservation (“NYSDEC”) cleanup standards
and/or guidance values if the presence of such contaminants constitutes a
significant threat to public health or the environment, as defined in 6 NYCRR
375-2.7, or as determined by the NYSDEC, and (ii) under no circumstances will a
Qualifying Remediation Cost include costs to the extent triggered by renovation
or redevelopment of any portion of the Batavia, New York or Medina, New York
sites, including the management and/or disposal of contaminated media generated
during such renovation or redevelopment projects, unless such costs have been
specifically delineated, and agreed to, in the Remediation Plan. In all
circumstances, any Remediation Plan must be commercially reasonable and
cost-effective, and will include, where appropriate, practicable, and acceptable
to the involved Governmental Entities, the use of institutional controls,
engineering controls and/or property use limitations.

(b) For the Batavia, New York real property, each of Purchaser and Seller agrees
to fund fifty percent (50%) of the first $200,000 of Qualifying Remediation
Costs. In the event that Qualifying Remediation Costs exceed $200,000 and are
less than $500,000, then Seller shall fund seventy five percent (75%) of such
Qualifying Remediation Costs and Purchaser shall fund twenty five percent (25%)
of such Qualifying Remediation Costs (i.e., the costs in excess of $200,000 and
less than $500,000). In the event that Qualifying Remediation Costs exceed
$500,000, then Seller shall fund ninety percent (90%) of such excess Qualifying
Remediation Costs and Purchaser shall fund ten percent (10%) of such excess
Qualifying Remediation Costs (i.e., the costs in excess of $500,000).

(c) For the Medina, New York real property, each of Purchaser and Seller agrees
to fund fifty percent (50%) of all Qualifying Remediation Costs.

(d) Notwithstanding anything set forth in this Section 6 above, or anything set
forth in the Purchase Agreement, in no event shall Seller be required to pay
for: (i) any costs in respect of the Purchased Real Estate that do not
constitute Qualifying Remediation Costs, (ii) any Qualifying Remediation Costs
in respect of the Purchased Real Property in an aggregate amount that exceeds
$1,000,000, or (iii) costs to the extent arising from or relating to Liabilities
under and/or violations of Environmental Laws caused by Purchaser’s post-Closing
operation of the Banking Centers at the Batavia, New York and Medina, New York
real property.

(e) In the event of a disagreement about what will be included in the
Remediation Plan and/or what constitutes a Qualifying Remediation Cost, the
parties agree to seek to resolve such disagreement, in good faith, through the
engagement of an independent, third-party arbitrator, with a favorable
reputation, that is acceptable to both parties (the “Third-Party Arbitrator”).
Each of Seller and Purchaser shall bear 50% of the costs of such firm under the
foregoing engagement.

7. Change to Closing Documents and Deliveries. Notwithstanding anything to the
contrary in Sections 4.2 and 8.3 of the Purchase Agreement, Seller shall be
afforded up to thirty (30) days after the Closing Date to deliver the Purchased
Loans, duly and properly endorsed, to Purchaser by Seller together with all
notes, guarantees, agreements and other evidence thereof and all collateral and
security interests securing the Purchased Loans in the possession of Seller or
its Subsidiaries and all necessary assignments (if applicable, in recordable
form), endorsements and other instruments of conveyance as may be necessary
under the circumstances; provided that all such assignments, endorsements and
other instruments of conveyance shall be without recourse as to collection to
Seller. If and to the extent that, and for so long as, any of such collateral
remains in the possession of Seller or its Subsidiaries after the Closing Date,
then Seller and its Subsidiaries shall hold such collateral in such a manner as
shall ensure the uninterrupted perfection of the security interests in such
collateral for the sole benefit of Purchaser. From the Close of Business on the
Closing Date until such delivery, Seller shall hold any such undelivered
documentation related to the Purchased Loans as the agent exclusively for
Purchaser and shall exercise the same degree of care that Seller exercises over
its own similar documentation (but in no event shall the degree of care be less
than a reasonable degree of care). The parties acknowledge that some
documentation related to assignments and recordings may be trailing. The parties
agree to work in good faith to handle all trailing documents to ensure
appropriate documentation is delivered to the appropriate party following the
Closing Date.

8. Waiver of Restriction. Reference is made to Seller’s FNIS Incentive Plan and
Agreement for Personal Financial Associate (PFA) (the “Plan”).  Seller hereby
consents to Purchaser’s employment of Luciann Kelley and waives  Ms. Kelley’s
agreement on competing with Seller that is contained in section 4
(Non-competition with FNFG) under the caption “Professional Responsibilities” in
the Plan solely to the extent such employment would violate said section 4.  The
foregoing consent is provided by Seller solely for the benefit of Purchaser and
does not release or waive other agreements of Luciann Kelley in or arising under
the Plan, including restrictions on confidentiality and solicitation of
customers and employees.

9. Notices. All notices, request, demands and other communications required
hereunder shall be in writing and shall be deemed to have been duly given or
made if delivered personally, sent by facsimile transmission or telex confirmed
in writing within two (2) Business Days, or sent by registered or certified
mail, postage prepaid, as follows:

If to Purchaser addressed to:
Peter G. Humphrey
President and Chief Executive Officer
Five Star Bank
220 Liberty Street
Warsaw, NY 14569
Facsimile: (585) 786-1108

with a copy to:
John L. Rizzo
General Counsel
Five Star Bank
220 Liberty Street
Warsaw, NY 14569
Facsimile: (585) 786-1108

with an additional copy to:
James M. Jenkins, Esq.
Harter Secrest & Emery LLP
1600 Bausch & Lomb Place
Rochester, NY 14604
Facsimile: (585) 232-6500

If to Seller:
First Niagara Bank
726 Exchange Street
Suite 618
Buffalo, New York 14210
Fax: (716) 819-5158
Attention: Kristy Berner
First Vice President & Assistant General Counsel

With a copy to:
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Fax: (215) 981-4750
Attention: Michael Friedman, Esq.

Any party may change the address or fax number to which such communications are
to be sent to it by giving written notice of change of address to the other
parties in the manner provided above for giving notice.

10. Governing Law. The execution, interpretation, and performance of this
Amendment shall be governed by the laws of the State of New York without giving
effect to any conflict of laws provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any other jurisdiction other than the State of New York.

11. Third Party Beneficiaries. This Amendment shall not benefit or create any
right or cause of action in or on behalf of any person other than Seller and
Purchaser.

12. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Amendment shall become binding when two or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. The execution and
delivery of this Amendment may be effected by facsimile or any other electronic
means such as “.pdf” or “.tiff” files.

13. Headings. The headings used in this Amendment are inserted for purposes of
convenience of reference only and shall not limit or define the meaning of any
provisions of this Amendment.

14. Ratification of Purchase Agreement. Except as expressly amended hereby, the
Purchase Agreement continues in full force and effect.

[Remainder of page left intentionally blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date and year first above written.

 
SELLER:
FIRST NIAGARA BANK, NATIONAL ASSOCIATION
By: /s/ John R. Koelmel
 
Name: John R. Koelmel
Title: President & Chief Executive Officer
PURCHASER:
FIVE STAR BANK
By: /s/ Peter G. Humphrey
 
Name: Peter G. Humphrey
Title: President & Chief Executive Officer

